840 So.2d 145 (2002)
Ex parte Moneek M. ACKLES.
In re Ex parte Moneek M. Ackles.
1001294.
Supreme Court of Alabama.
June 28, 2002.
*146 Moneek M. Ackles, pro se.
Bill Pryor, atty. gen., and Kristi L. Deason, asst. atty. gen., for respondent.
JOHNSTONE, Justice.
Pro se, Moneek M. Ackles, an inmate at the Donaldson Correctional Facility, petitions this Court for a writ of mandamus directing the Talladega County Circuit Court to vacate its dismissal of his petition for a writ of mandamus filed in the Talladega County Circuit Court and to compel the Clerk of the Talladega County Circuit Court to make certain allegedly public writings available for inspection and copying. The petition for a writ of mandamus filed by Ackles in the Talladega County Circuit Court was not verified by affidavit.
"All applications for mandamus, prohibition, certiorari, or other remedial writ of a supervisory nature shall be commenced by a petition, verified by affidavit, in which the facts shall be stated as briefly and succinctly as the case will admit of...." § 6-6-640(a), Ala.Code 1975 (emphasis added).[1] The affidavit can be made by the petitioner, or "the affidavit can be made by an agent or attorney who is conversant with the facts." Birmingham News v. State ex rel. Dunston, 207 Ala. 440, 441, 93 So. 25, 26 (1921).
The petition for a writ of mandamus filed in this Court is denied on the ground that the petition for a writ of mandamus filed in the Talladega County Circuit Court was not verified by affidavit as required by § 6-6-640(a), Ala.Code 1975. This disposition pretermits all other issues.
WRIT DENIED.
MOORE, C.J., and HOUSTON, SEE, LYONS, BROWN, HARWOOD, and WOODALL, JJ., concur.
STUART, J., concurs in the result.
NOTES
[1]  A petition for a writ of mandamus filed with an appellate court is not required to be verified. Ex parte Johnson, 485 So.2d 1098, 1106 (Ala.1986).